DETAILED ACTION
This Office action is in response to the amendment filed on April 11th, 2022.  Claims 1 and 3-13 are pending.  In light of the amendment prior objection to the drawings is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a stage device comprising: a support stage that supports an object to be positioned; a floating mechanism that magnetically levitates and positions the support stage; and a movement stage that supports the floating mechanism on a flat surface and moves the floating mechanism in a movement direction along the flat surface, wherein the movement stage has a projection that protrudes toward the support stage, the support stage has a recess that opposes the projection with a gap in the movement direction, and when the movement stage moves in the movement direction and the projection contacts or approaches the recess the projection applies propulsion in the movement direction to the recess, wherein the projection applies the propulsion to the recess when the projection contacts the recess.
The closest prior art of record is US 2002/0145721 (Korenaga et al.). Korenaga et al. discloses a stage device comprising: a support stage that supports an object to be positioned; a floating mechanism that magnetically levitates and positions the support stage; and a movement stage that supports the floating mechanism on a flat surface and moves the floating mechanism in a movement direction along the flat surface, wherein the movement stage has a projection that protrudes toward the support stage, the support stage has a recess that opposes the projection with a gap in the movement direction (see OA dated 2/25/2022 for detailed item matching).  Korenaga et al., like most stage devices, uses contactless propulsion via magnetic fields. Other known arts use electrical fields, but no prior arts of record use contacting propulsion in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881